      Case 3:21-cr-00925-WQH Document 37 Filed 06/17/21 PageID.84 Page 1 of 1




 1
 2
 3
 4
 5
 6
 7
                          UNITED STATES DISTRICT COURT
 8
                       SOUTHERN DISTRICT OF CALIFORNIA
 9
10 UNITED STATES OF AMERICA,              Case No.: 21-cr-00925-WQH-1
11
                                          JUDGMENT and ORDER DISMISSING
12       v.                               CHARGE AGAINST DEFENDANT BRYNA
                                          PAZ YOUNG
13
     BRYNA PAZ YOUNG (1),
14
               Defendant.
15
16       Upon motion of the United States, and good cause appearing thereof, the charge in
17 the Information against Defendant BRYNA PAZ YOUNG is hereby DISMISSED
18 without prejudice. The charge in the Information against Defendant ARTURO MIGUEL
19 ARMENTA-GRAHAM remains pending.
20       IT IS SO ORDERED.
21
22 Dated: June 17, 2021
23
24
25
26
27
28


30
